Beck, J.
1. The grounds of the motion for a new trial complaining of the exclusion of evidence offered by the defendant at the trial are without merit, in view of the rulings-made,in the case of Gress v. Roberts, 139 Ga. 795 (78 S. E. 120).
2. Under the rulings in the same case there was no substantial error in the portions of the charge complained of. Mere verbal inaccuracies in some of the expressions used will not require the grant of a new trial.
3. The decision in the case before referred to, being a decision in this case, states the law of the case, and can not be reviewed and modified.

Judgment affirmed.


All the Justices concur.